Citation Nr: 1627313	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  98-10 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for residuals of lumbar spine injury from February 20, 1997 forward.

2. Entitlement to an initial rating in excess of 20 percent for residuals of fracture of the thoracic spine T-9 from February 20, 1997 forward.

3. Entitlement to total disability based on individual unemployability (TDIU) prior to March 22, 2005.

(The appeals for increased ratings and earlier effective dates for service-connected right and left lower extremity radiculopathy are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968 and from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board has previously considered these issues.  In October 2010, the Board issued a decision denying higher ratings.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  The Court returned the case to the Board based on a joint motion to remand in November 2011.  In February 2012, the Board remanded the case to the RO for additional development. Most recently, in May 2012, the Board decided the back rating prior to February 20, 1997; the Veteran did not appeal that decision.  

In a statement received by the Board on May 17, 2016, the Veteran's attorney requested a 30-day continuance; however, the Board finds the request moot because 30 days have lapsed since the request.  


FINDINGS OF FACT

1. Prior to December 29, 2010, resolving all doubt in the Veteran's favor, the evidence shows back symptoms similar to intervertebral disc syndrome with sciatic neuropathy, pain, muscle spasm, and little intermittent relief.

2. From December 29, 2010, the evidence does not show unfavorable ankylosis or symptoms analogous to unfavorable ankylosis of the thoracolumbar spine.

3. The Veteran is receiving 20 percent for fracture of the thoracic spine and the evidence does not show abnormal mobility requiring a neck brace, cord involvement, being bedridden, or requiring long leg braces.

4. The evidence shows that the Veteran stopped working in June 1998 and his back and associated disabilities prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating for residuals of lumbar spine injury have been met prior to December 29, 2010.  38 U.S.C.A. § 1155 (West 2002, 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5299-5293 (2001, 2002, 2015).

2. The criteria for a rating in excess of 40 percent for residuals of lumbar spine injury from December 29, 2010 forward have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5299-5295 (2015).

3. The criteria for a rating in excess of 20 percent for residuals of fracture of the thoracic spine T-9 have not been met.  38 U.S.C.A. § 1155 (West 2002, 2014); 
38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5285-5010 (2001, 2002, 2015).

4. The criteria for TDIU have been met since June 16, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
In March 2004 and November 2006, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  The letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including Social Security records and private records.  VA provided examinations for the Veteran's disability claims in March 1997, October 1998, May 1999, July 2002, January 2003, June 2005, June 2009, April 2011, August 2013, January 2015, and February 2016.  The examiners provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  In May 2015 correspondence, the Veteran's representative asserted that the most recent examination is not adequate to access his disability because the examiner did not indicate the degree of impairment with pain and during flare-ups.  The Board acknowledges this argument but, as explained below, finds an additional examination would not assist the Veteran in proving his claim and instead cause unnecessary delay.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that his back disability is worse than the rating assigned by the RO.  Specifically, for the period prior to the change in the regulations, he contends that he should receive a 60 percent rating for intervertebral disc syndrome.  Thereafter, he contends that he should receive a rating for symptoms analogous to unfavorable ankylosis of the spine.  See May 2015 correspondence.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  Throughout the appeal period, the Veteran's back disability has been rated 40 percent disabling under Diagnostic Code (DC) 5299-5295 (2001).  During the pendency of the Veteran's appeal, changes were made twice to the Schedule for Rating Disabilities as it applies specifically to disabilities of the spine. One revision was effective beginning on September 23, 2002 and the other on September 26, 2003.  The Board considers all versions of the regulations and applies the version most favorable to the claimant but can only apply the revised regulations beginning on the effective date of the respective revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

From February 20, 1997 to September 22, 2002, Diagnostic Code 5295 compensated for lumbosacral strain and allowed for the maximum, 40 percent rating where the symptoms are severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a , DC 5295 (2001).  Diagnostic Code 5293 provided for a 60 percent rating for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  Id.

The September 23, 2002 revision changed the ratings for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a (2002).  This part of the code remains the same in the current version.  For intervertebral disc syndrome, a 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  

On September 26, 2003, the rating schedule changed again to adopt the General Rating Formula for the Spine.  Under this formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) of that section provides that associated neurological abnormalities are to be rated separately.  38 C.F.R. § 4.71a.  There is no corresponding note allowing for the separate evaluation of associated neurologic abnormalities under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id.  

For the period prior to December 29, 2010, the Board finds that the criteria for a 
60 percent rating for the back disability have been met.  38 C.F.R. § 4.71a, 
DC 5293 (2001).

During this period, the evidence shows symptoms similar to intervertebral disc syndrome with sciatic neuropathy, pain, muscle spasm, and little intermittent relief and a 60 percent rating is warranted.  See 38 C.F.R. § 4.71a, DC 5293 (2001).  A June 1998 treatment record notes muscle spasm and that the Veteran could not do straight leg raise or heel walks because his pain was too intense.  His reflexes were normal and he had no other neurologic abnormalities.  The October 1998 and May 1999 examiners noted that the Veteran was able to toe and heel walk but did so with a great deal of tottering and objective pain and discomfort.  The July 2002 examiner recorded the Veteran with the ability to heel and toe walk and no sensory defects but found that he would not be able to participate in repetitive physical activities.  In a 2004 statement, the Veteran's friend ORB wrote that sometimes the Veteran's back went out and he could not get around at all.  Dr. GPG wrote in a February 2004 letter that the Veteran could sit for 45 minutes, stand for only 15 minutes, and walk about a quarter of a mile; he had moderately severe associated pain.  Dr. GPG found that the Veteran's back interfered with his ability to work.  In February 2005, a provider noted that the Veteran was no longer able to live alone and had to move back in with his mother.  The Veteran alternated between endorsing and denying radiating pain into his legs during examinations and treatment.  

During the June 2005 examination, the Veteran reported 20 to 25 episodes of incapacitating back pain in the prior 12 months, but the examiner did not observe pain during range of motion.  An April 2006 provider noted no observable gait deviation, no gross spinal deformity or asymmetry, no neurologic deficit, and limited but functional mobility.  In May 2006, a private provider recorded that he got around poorly because of his back problem.  The June 2009 examiner found that the Veteran was able to get in and out of a chair without difficulty, had a normal gait, had severe degenerative disc disease, that pain would limit functional ability, and he had demonstrated incoordination, weakened movement, and excess fatigability.  An August 2010 treatment note shows that the Veteran had been at bedrest for his back.  The evidence reveals some evaluations where the Veteran had relatively good functioning with no problems ambulating and others where he had muscle spasms and difficulty functioning.  His disability appeared to wax and wane, which is consistent with his report of incapacitating episodes 20 to 25 times per year.  Furthermore, the 60 percent criteria under Diagnostic Code 5293 provide that the symptoms need not be constant.  See 38 C.F.R. § 4.71a (2001).  Resolving all doubt in the Veteran's favor, the Board finds that he experienced symptoms of a similar severity to those contemplated by the 60 percent rating under Diagnostic Code 5293.  See 38 C.F.R. §§ 4.3; 4.71a.  

The Board may change a Diagnostic Code as long as the change is not arbitrary, capricious, or an abuse of discretion and does not violate protective statutes for reductions in compensation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).  Here, the Veteran, through a representative, requested the change from Diagnostic Code 5295 to 5293.  See May 2015 correspondence.  Moreover, Diagnostic Code 5293 provides for a higher rating, so the Veteran is not prejudiced by the change.  There is no evidence of ankylosis to allow for a higher 100 percent schedular rating under Diagnostic Code 5286 or residual of vertebra facture with cord involvement, bedridden, or requiring long braces under DC 5285.  See 38 C.F.R. § 4.71a (2001).

For the period from December 29, 2010 forward, the Board finds that the criteria for a rating in excess of 40 percent for the back disability have not been met.  
See 38 C.F.R. § 4.71a (2015).  The Board notes that the Veteran has separate ratings for radiculopathy associated with his service-connected back disability, which are addressed in a separate decision to be issued simulateously.  

The evidence does not show unfavorable ankylosis in the spine.  None of the examiners and no treating providers diagnosed ankylosis in the record.  The Veteran has also not reported a diagnosis of ankylosis.  Instead, the Veteran's representative asserts that his symptoms create such functional impairment that they should be considered analogous to unfavorable ankylosis.  See May 2015 correspondence.  The April 2011 examiner recorded pain, forward flexion to 70 degrees, the ability to walk a quarter mile, no unsteadiness, no additional limitation with repetition, but trouble with bending, lifting, and twisting.  Treatment records show reports of falls.  A March 2013 record notes problems with lifting, sitting, standing, kneeling, activities of personal hygiene, standing too quickly, and walking; the provider classified symptoms as severe.  

The August 2013 examiner noted regular use of a walker and found that the Veteran had an estimated 100 percent loss of function due to pain, fatigue, weakness, and lack of endurance with repetition and flare-ups.  The January 2015 examiner also recorded flexion to 70 degrees and regular use of a walker.  The Veteran reported daily flares of pain that limit standing, walking, sitting, and lifting and also weakness, discoordination, and additional loss of motion.  The examiner noted that the examination supported the Veteran's reports of functional loss with repetitive use over time and during flare-ups.  A February 2016 treatment record notes that the Veteran had to have someone drive him on long trips.  The February 2016 examiner recorded flexion to 75 degrees with pain that caused functional loss.  The Veteran was able to perform repetitive testing with no additional loss.  See February 2016 examination.  The examiner noted that pain, weakness, fatigue, or incoordination significantly limited functional ability but could not determine the loss in terms of range of motion.  The Veteran reported being able to walk one-eighth of a mile, stand for 10 minutes, and lift 15 to 20 pounds and having flare-ups with prolonged standing or heavy lifting.  

The Board has considered the Veteran's contentions but finds that the evidence does not show that his symptoms are analogous to unfavorable ankylosis.  Throughout the period on appeal, the Veteran was consistently able to bend to 
70 degrees of flexion.  The Veteran's representative asserted that the 2016 examination was inadequate because the examiner did not provide evidence on the amount of limitation of motion due to pain and during flare-ups.  A finding of additional limitation of motion would not assist the Veteran in proving the criteria for an increased rating.  The criteria for ratings above 40 percent do not consider range of motion of the back.  See 38 C.F.R. § 4.71a, General Formula for the Spine (2015).  Such ratings assume a significant limitation in motion as ankylosis is the bony fixation of the spine.  See 38 C.F.R. § 4.71a, DC 5286 (2001) (regulator meaning of ankylosis).  The Board notes that the Veteran has fluctuating symptoms with increased pain, weakness, and other symptoms and functional difficulty.  However, he maintained the ability to walk a partial mile, stand, sit, and lift up to 20 pounds.  The Veteran also asserts that he should be awarded 50 percent because of the 2013 finding of an estimated 100 percent loss of function.  One-hundred percent functional impairment is considered and compensated by the total disability rating for unemployability, which is granted in this decision.  Finally, the Board notes that the Veteran is being separately compensated for neurologic symptoms that add to the functional impairment.  As such, an increased rating is not appropriate.  
See 38 C.F.R. § 4.71a, General Formula for the Spine (2015).  

The August 2013, January 2015, and February 2016 examiners diagnosed intervertebral disc syndrome (IVDS).  However, the Formula for Rating Intervertebral Disc Syndrome does not provide for separate ratings for neurologic abnormalities.  38 C.F.R. § 4.71a.  Under the General Formula for the Spine, the Veteran is separately rated 40 percent for his back and for both the left and right legs.  The 60 and then 70 percent combined ratings for separate muskuloskeltal and neurological disability are higher than what the Veteran could receive for IVDS alone.  38 C.F.R. §§ 4.25, 4.71a.  Therefore, the Veteran would not benefit from further analysis of that rating formula.

The Veteran's has also been rated 20 percent disabling for fracture of the thoracic spine T-9 under Diagnostic Code 5285-5010.  Diagnostic Code 5285 provided for a 60 percent rating for residuals of vertebra fracture with abnormal mobility requiring neck brace but without cord involvement.  A 100 percent rating was provided for vertebra fracture with cord involvement, bedridden, or requiring long leg braces.  DC 5285 also noted that in other cases, the evaluator could rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, DC 5285 (2001, 2002).  In September 2003, this section was removed from the rating schedule.  Twenty percent is the highest rating under Diagnostic Code 5010 for traumatic arthritis.  38 C.F.R. § 4.71a (2001, 2002, 2015).

Based on a review of the record, the Board finds that a separate 10 percent rating is not appropriate for the Veteran's back disability.  See 38 C.F.R. § 7.41, DC 5285.

The Veteran's representative argued that the Veteran should receive a separate 
10 percent rating under Diagnostic Code 5285 for deformity of the vertebral body with muscle spasm.  See May 2015 correspondence.  VA treatment records and examinations show back spasm.  The evidence is unclear as to whether the Veteran has demonstrable deformity of the vertebral body.  The October 1998 examiner, July 2002 examiner, and an April 2006 provider all found no spinal deformity.  However, the March 1997 examiner noted mild curvature and wedging of T9 with irregularity at the interspace between T9 and T10.  

Regardless of a finding of deformity, the RO's award of 20 percent under Diagnostic Code 5285-5010 considers and compensates for the Veteran's claim in this regard.  The RO specifically cited Diagnostic Code 5285 and thus considered that code before finding that by analogy, Diagnostic Code 5010 served the Veteran better.  The Veteran's back disability does not meet the criteria as listed in Diagnostic Code 5010 for a 20 percent rating.  The disability picture does not demonstrate arthritis of two or more major joints; instead, the thoracolumbar spine is involved.  In assigning the 20 percent rating, the Board, therefore, is persuaded that the RO considered Diagnostic Code 5285 with the 10 percent rating for demonstrable deformity with muscle spasm and found that the 20 percent rating was most appropriate to rate the residuals of his vertebral fracture.  The 20 percent rating already assigned to the Veteran compensates his disability picture and a separate rating would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.

Lastly, the evidence shows scars associated with back procedures.  See VA examinations.  Such scars could be separately rated if they were painful, unstable, or covered 39 square centimeters or more.  See 38 C.F.R. § 4.118, DC 7802, 7804.  However, the August 2013, January 2015, and February 2016 examiners noted that back scars were not painful, unstable, or at least 39 square centimeters.  There is no evidence to the contrary.  Therefore, a separate rating is not appropriate for back scars.  See 38 C.F.R. § 4.118.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his back disability based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same symptoms throughout the period on appeal; staged ratings are not appropriate.  See Hart, 
21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's back disability, such as limited motion, neuropathy, pain, muscle spasm, are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and award of TDIU address functional impacts of musculoskeletal disabilities.  The Veteran's reported symptoms have been considered and contemplated by the criteria for rating the spine.  As such, the Board finds that referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

III. TDIU

Finally, the Veteran contends that with the 60 percent rating for his back, he met the schedular requirements and should be granted TDIU compensation for the entire period on appeal.  See May 2015 correspondence.  A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

The Court has held that a claim for increased rating for a service-connected disability includes the matter of TDIU, if the evidence suggests unemployability based on that service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The current appeal for an increased rating for the Veteran's back disability dates back to February 20, 1997.  

Beginning on February 20, 1997, the Veteran's service-connected back and lower leg symptoms combined for a 60 percent rating, which satisfied the schedular requirements for TDIU.  See 38 C.F.R. §§ 4.16, 4.25.  According to medical records, he has a twelfth-grade education.  His work history includes trucking and labor work.  See February 2004 letter from Dr. GPG.  In the late 1990s, he did manual labor for in the street department of the City.  See March 2004 statement of JC.  The evidence is a bit inconsistent on the date of last employment, but the Board finds that the Veteran last worked on June 15, 1998.  During the 1998 and 1999 VA examinations, the Veteran reported having to leave work in July 1998.  In a February 2004 letter, Dr. GPG wrote that the Veteran had been unable to work since March 1998.  A June 2001 treatment record notes that the Veteran was employed by the street department until six months prior, or January 2001.  However, the most probative evidence comes in a March 2004 letter from JC, the Veteran's prior manager.  JC wrote that the Veteran experienced problems with his back while he worked for the City throughout the late 1990s, and he last worked for the City on June 15, 1998.  The Board find's JC's account more probative than that of Dr. GPG and the 2001 treatment record because he was a direct witness to the Veteran's career history.  Additionally, JC's report is very similar to, and slightly more favorable than, the dates the Veteran reported in 1998 and 1999 examinations.    

The evidence shows that he was not able to secure or follow a substantially gainful occupation as a result of his service-connected back and associated disabilities beginning on June 16, 1998.  In the February 2004 letter, Dr. GPG wrote that the Veteran's spine disability was moderately severe and interfered with his ability to work since 1998.  Similarly, JC wrote that he believed the Veteran was not physically able to the manual labor the City required him to do without injuring his back and he was not qualified to perform any other duties with the City's street department.  In the 1998 and 1999 examinations, the Veteran reported that he was forced to leave work because of his back problems.  The July 2002 examiner wrote that the Veteran's general condition affected his inability to work and he would not be able to participate in repetitive physical activities.

Finally, the 2013 and 2015 VA examiners found the Veteran's back condition impacted his ability to work.  The 2015 examiner specifically opined that due to the back problems, he likely would be unable to maintain gainful employment on a full time basis due to pain and ambulatory restrictions.  Although these opinions came after the period in question, the Veteran's disability picture did not change so significantly that these opinions on functional ability are not probative.  In light of this evidence, the Board finds that the Veteran's employment history and education qualified him for labor work and his back disability prevented him from maintaining substantially gainful employment.  TDIU compensation is warranted beginning on June 16, 1998 based solely on the Veteran's back disability.  In light of this shedular grant of TDIU, the AOJ should award SMC(k) upon implementation of the awards in this decision.



ORDER

A rating in excess of 40 percent from December 29, 2010 is denied, but a 60 percent rating from February 20, 1997 to December 29, 2010 for residuals of lumbar spine injury is granted.

A rating in excess of 20 percent for fracture of the thoracic spine T-9 is denied.

Compensation for TDIU beginning on June 16, 1998 is granted.



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


